DETAILED ACTION
	This Office action is in response to the communication filed on 12/03/2020. Claims 1-20 are currently pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application filed in France on June 3, 2019 has been acknowledged and considered by Examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) that are placed on record in the application file.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
 	Claims 1 and 3 are objected to because of the following informalities: 
a. 	“the resolution of the optoelectronic device for the light-emitting components being greater than 300 ppi” should be amended to: 
“the resolution of the optoelectronic device for the light-emitting components being greater than 300 ppi (pixels per inch)” in lines 4-5 of claim 1.
b.	“the total thickness of the optoelectronic device being less than 2 mm” should be amended to: 
“the total thickness of the optoelectronic device being less than 2 mm (millimeters)” in the last line of claim 1. 
c. 	“all of first electrodes being in contact with the second electrically insulating layer” should be amended to: 
“all of the plurality of first electrodes being in contact with the second electrically insulating layer” in lines 2-3 of claim 3. 
d.	 Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0036168 A1 by Ludwig in view of U.S. Patent Publication 2015/0235593 A1 by Lee. 

Regarding claim 1, Lester teaches an optoelectronic device (Fig. 41) comprising 
a display screen and an image sensor ([0176], the LED array and associated co-located electronics (such as FETs, resistors, and capacitors) may be used to further co-optimize a high performance monochrome LED array or color LED array to work well as both an image display and light-field sensor), 
the display screen comprising a matrix of organic light-emitting components (16) connected to first transistors ([0021]-[0022] and [0176], array of OLEDs used in a visual image display where each OLED of the array had co-located field effect transistors FETs where OLED was defined as a LED as in [0003]), 
the image sensor comprising a matrix of organic photodetectors ([0031], OLEDS from the display optimized to create an array of OLEDS suited for operation as a light field sensor or lensless imaging camera and some OLEDs are used for visual display functions while other OLEDs are used for user interface light sensing with fingerprint processing capabilities as in [0216]) connected to second transistors ([0176], where each OLED of the array had co-located field effect transistors FETs where OLED was defined as a LED as in [0003]). 
the resolution of the optoelectronic device for the photodetectors being greater than 300 dpi ([0217], a fingerprint sensor was required to have a minimum of 300 dpi (dots per inch) resolution in order to measure fingerprint minutiae and some OLEDs are used for visual display functions while other OLEDs are used for user interface light sensing with fingerprint processing capabilities as in [0166])

While Lester teaches such resulting integrated-function configurations can dramatically decrease the component count and system complexity for contemporary and future mobile devices such as cellphones, smartphones, PDAs, tablet computers, and other such devices, Lester does not teach the specific thickness of OLED arrays. 
However, Lester does not dpi is the same as ppi and the thickness and, the total thickness of the optoelectronic device being less than 2 mm. However, in the analogous art of light emitting displays, Lee teaches light emitting devices with OLED displays were able to have been implemented to have a thickness or height of 0.25 mm or 1/100 of an inch or less (Lee [0037]). Pixels were arranged in a dot matrix array so dots per inch would correspond to pixels per inch (Lee [0084]). It would have been obvious before the effective filing date of the invention to have had the OLED arrays of Lester stack to 0.50 mm or less as taught by Lee. One having ordinary skill in the art would have been motivated to have arranged pixels in an orderly manner and implemented them by surface mount technology (Lee [0084] and [0037]).

Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0036168 A1 by Ludwig in view of U.S. Patent Publication 2015/0235593 A1 by Lee, and further in view of U.S. Patent Publication 2022/0059743 A1 by Mayer et al. (“Mayer.”)

Regarding claim 2, Lester in view of Lee does not teach the optoelectronic device according to claim 1, wherein the first and second transistors comprise semiconductor regions (51) in contact with a first electrically insulating layer (52).
However, in the analogous art of optoelectronic devices, Mayer teaches each transistor opposite to light emitting diodes (OLEDs) in an optoelectronic device comprised a semiconductor block that was separated by an insulating region (Mayer Fig. 1; [0055]). It would have been obvious before the effective filing date to a person having ordinary skill in the art to have configured the transistors of Lester as taught by Mayer. One of ordinary skill would have been motivated to configure the gate region to have an insulating region so the gate semiconductor and the source and drain regions comprising a transistor could have been separated (Mayer Fig. 1; [0055]). 

Regarding claim 3, Lester in view of Lee does not teach the optoelectronic device according to claim 2, further comprising a second electrically insulating layer, all of first electrodes being in contact with the second electrically insulating layer.
However, in the analogous art of optoelectronic devices, Mayer teaches each transistor opposite to light emitting diodes (OLEDs) in an optoelectronic device comprised a semiconductor block that was separated by an insulating region (Mayer Fig. 1; [0055]). Further, the OLEDs rested on conductive electrode pads 114 insulated by an insulating layer 116 (Mayer Fig. 1; [0043]). It would have been obvious before the effective filing date to a person having ordinary skill in the art to have configured the OLEDs of the array of Lester as taught by Mayer. One of ordinary skill would have been motivated to configure the OLED with its necessary optical components within an optoelectronic device and to have insulated the conductive pads 114 from a conductive layer 118 to which a voltage was supplied (Mayer Fig. 1; [0039] and [0048]). 

Regarding claim 4, Lester in view of Lee does not teach the optoelectronic device according to claim 3, further comprising a second electrode which is attached to all of the light-emitting components and/or to all of the photodetectors.
However, in the analogous art of optoelectronic devices, Mayer teaches each transistor opposite to light emitting diodes (OLEDs) in an optoelectronic device comprised a semiconductor block that was separated by an insulating region (Mayer Fig. 1; [0055]). Further, the OLEDs rested on conductive electrode pads 114 insulated by an insulating layer 116 (Mayer Fig. 1; [0043]). A conductive layer 118 was attached and covered the upper portions of the light-emitting diodes 104 and was separated by insulating layer 116 was a layer that was formed an electrode common to all the light-emitting diodes (Fig. 1; [0046]).  It would have been obvious before the effective filing date to a person having ordinary skill in the art to have configured the OLEDs of the array of Lester as taught by Mayer. One of ordinary skill would have been motivated to configure the OLED with its necessary optical components within an optoelectronic device and to have insulated the conductive pads 114 from a conductive layer 118 to which a voltage was supplied (Mayer Fig. 1; [0039] and [0048]). 

Regarding claim 5, Lester does no teach optoelectronic device according to claim 4, wherein the second electrode is in contact with all of the light-emitting components and with all of the photodetectors. However, Lester does teach some OLEDs are used for visual display functions while other OLEDs are used for user interface light sensing with fingerprint processing capabilities in the same, single array in [0166].  
However, in the analogous art of optoelectronic devices, Mayer teaches each transistor opposite to light emitting diodes (OLEDs) in an optoelectronic device comprised a semiconductor block that was separated by an insulating region (Mayer Fig. 1; [0055]). Further, the OLEDs rested on conductive electrode pads 114 insulated by an insulating layer 116 (Mayer Fig. 1; [0043]). A conductive layer 118 was attached and in contact the upper portions of the light-emitting diodes 104 and was separated by insulating layer 116 was a layer that was formed an electrode common to all the light-emitting diodes (Fig. 1; [0046]).  It would have been obvious before the effective filing date to a person having ordinary skill in the art to have configured the OLEDs of the array of Lester as taught by Mayer. One of ordinary skill would have been motivated to configure the OLED with its necessary optical components within an optoelectronic device and to have insulated the conductive pads 114 from a conductive layer 118 to which a voltage was supplied (Mayer Fig. 1; [0039] and [0048]). 

Regarding claim 6, Lester of the combination of references further teaches the optoelectronic device according to claim 1, further comprising a substrate and a stack of layers covering the substrate and containing all of the light-emitting components and the photodetectors, and wherein the photodetectors are located between the light-emitting components and the substrate or the light-emitting components are located between the photodetectors and the substrate (Figs. 32-33; [0152], the two LED arrays can be fabricated on the same substrate, the first array for image sensing layered atop the second for visual display (or visa versa) while in another embodiment the two LED arrays can be fabricated separately and later assembled together to form layered structure). 

Regarding claim 7, Lester in view of Lee does not teach the optoelectronic device according to claim 6, wherein the photodetectors comprise at least one electrically conductive or semiconductive layer shared by all of the photodetectors and comprising openings, the light-emitting components being connected to the first transistors by electrically conductive elements extending through the openings.
However, in the analogous art of optoelectronic devices, Mayer teaches each transistor opposite to light emitting diodes (OLEDs) in an optoelectronic device comprised a semiconductor block that was separated by an insulating region (Mayer Fig. 1; [0055]). Further, the OLEDs rested on conductive electrode pads 114 insulated by an insulating layer 116 (Mayer Fig. 1; [0043]). A conductive layer 118 was had an opening with paired and covered the upper portions of the light-emitting diodes 104 and was separated by insulating layer 116 was a layer that was formed an electrode common to all the light-emitting diodes (Mayer Fig. 1; [0046]. The gate of each transistor 110 is connected, by a first surface, to the interconnection network that connect to pads 114 of OLEDs which contact the conductive layer 118. (Mayer Fig. 1; [0051]-[0052]) It would have been obvious before the effective filing date to a person having ordinary skill in the art to have configured the OLEDs of the array of Lester as taught by Mayer. One of ordinary skill would have been motivated to configure the OLED with its necessary optical components within an optoelectronic device and to have insulated the conductive pads 114 from a conductive layer 118 to which a voltage was supplied (Mayer Fig. 1; [0039] and [0048]). 

Regarding claim 8,  Lester of the combination of references further teaches the optoelectronic device according to claim 6, further comprising a substrate and a stack of layers covering the substrate and containing all of the light-emitting components and the photodetectors, wherein the photodetectors are located between the light-emitting components and the substrate or the light-emitting components are located between the photodetectors and the substrate (Figs. 32-33; [0152], the two LED arrays can be fabricated on the same substrate, the first array for image sensing layered atop the second for visual display (or visa versa) while in another embodiment the two LED arrays can be fabricated separately and later assembled together to form layered structure).
Lester in view of Lee does not teach wherein the second electrode is attached to all of the light-emitting components and comprises openings, the photodetectors being connected to the second transistors by electrically conductive elements extending through the openings.
However, in the analogous art of optoelectronic devices, Mayer teaches each transistor opposite to light emitting diodes (OLEDs) in an optoelectronic device comprised a semiconductor block that was separated by an insulating region (Mayer Fig. 1; [0055]). Further, the OLEDs rested on conductive electrode pads 114 insulated by an insulating layer 116 (Mayer Fig. 1; [0043]). A conductive layer 118 was had an opening with paired and covered the upper portions of the light-emitting diodes 104 and was separated by insulating layer 116 was a layer that was formed an electrode common to all the light-emitting diodes (Mayer Fig. 1; [0046]. The gate of each transistor 110 is connected, by a first surface, to the interconnection network of conductive tracts that connect to pads 114 of OLEDs which contact the conductive layer 118. (Mayer Fig. 1; [0051]-[0052]) It would have been obvious before the effective filing date to a person having ordinary skill in the art to have configured the OLEDs of the array of Lester as taught by Mayer. One of ordinary skill would have been motivated to configure the OLED with its necessary optical components within an optoelectronic device and to have insulated the conductive pads 114 from a conductive layer 118 to which a voltage was supplied (Mayer Fig. 1; [0039] and [0048]). 

Regarding claim 9, Lester of the combination of references further teaches the optoelectronic device according to claim 6, wherein at least one of the photodetectors covers more than one light-emitting component (Fig. 32; [0152] and [0163], LED array used for at least optical sensing overlaid upon a second LED array used for at least visual display and  a particular LED designated to act as a light sensor is surrounded by immediately-neighboring element designated to emit light to illuminate the finger so there was two LEDs required). 
Regarding claim 10, Lester in view of Lee does not teach the optoelectronic device according to claim 6, wherein each photodetector covers a single light-emitting component (Fig. 32; [0152] and [0163], LED array used for at least optical sensing overlaid upon a second LED array used for at least visual display).

Regarding claim 11,  Lester of the combination of references further teaches the optoelectronic device according to claim 7 as it depends on claim 4, further comprising a substrate and a stack of layers covering the substrate and containing all of the light-emitting components and the photodetectors, wherein the photodetectors are located between the light-emitting components and the substrate or the light-emitting components are located between the photodetectors and the substrate (Figs. 32-33; [0152], the two LED arrays can be fabricated on the same substrate, the first array for image sensing layered atop the second for visual display (or visa versa) while in another embodiment the two LED arrays can be fabricated separately and later assembled together to form layered structure).

Lester in view of Lee does not teach wherein the photodetectors comprise at least one electrically conductive or semiconductive layer shared by all of the photodetectors and comprising openings, the light-emitting components being connected to the first transistors by electrically conductive elements extending through the openings, and wherein the electrically conductive or semi-conductive layer is attached to the second electrode
However, in the analogous art of optoelectronic devices, Mayer teaches each transistor opposite to light emitting diodes (OLEDs) in an optoelectronic device comprised a semiconductor block that was separated by an insulating region (Mayer Fig. 1; [0055]). Further, the OLEDs rested on conductive electrode pads 114 insulated by an insulating layer 116 (Mayer Fig. 1; [0043]). A conductive layer 118 was had an opening with paired and covered the upper portions of the light-emitting diodes 104 and was separated by insulating layer 116 was a layer that was formed an electrode common to all the light-emitting diodes (Mayer Fig. 1; [0046]. The gate of each transistor 110 is connected, by a first surface, to the interconnection network layer that connect to pads 114 of OLEDs which contact the conductive layer 118. (Mayer Fig. 1; [0051]-[0052]) It would have been obvious before the effective filing date to a person having ordinary skill in the art to have configured the OLEDs of the array of Lester as taught by Mayer. One of ordinary skill would have been motivated to configure the OLED with its necessary optical components within an optoelectronic device and to have insulated the conductive pads 114 from a conductive layer 118 to which a voltage was supplied (Mayer Fig. 1; [0039] and [0048]). 

Regarding claim 12, Lester in view of Lee does not teach the optoelectronic device according to claim 1, further comprising first colored filters covering the photodetectors. Some OLEDs are used for visual display functions while other OLEDs are used for user interface light sensing with fingerprint processing capabilities in the same, single array in [0166].
However, in the analogous art of optoelectronic devices, Mayer teaches OLEDs rested on conductive electrode pads 114 insulated by an insulating layer 116 (Mayer Fig. 1; [0043]). A conductive layer 118 was had an opening with paired and covered the upper portions of the light-emitting diodes 104 and was separated by insulating layer 116 was a layer that was formed an electrode common to all the light-emitting diodes (Mayer Fig. 1; [0046]. Blocks 122/123 covering the conductive layer 118 and surrounded each light-emitting diode and were used to filter the radiation of each diode from reaching neighboring OLEDs (color mixing) and supply the radiation outside the blocks in a light filtering operation (Mayer [0047]).
It would have been obvious before the effective filing date to a person having ordinary skill in the art to have configured the OLEDs of the array of Lester as taught by Mayer. One of ordinary skill would have been motivated to configure the OLED with its necessary optical components within an optoelectronic device (Mayer Fig. 1; [0039] and [0048]). 

Regarding claim 13, Lester in view of Lee does not teach the optoelectronic device according to claim 12, further comprising second colored filters covering the light-emitting components.
However, in the analogous art of optoelectronic devices, Mayer teaches OLEDs rested on conductive electrode pads 114 insulated by an insulating layer 116 (Mayer Fig. 1; [0043]). A conductive layer 118 was had an opening with paired and covered the upper portions of the light-emitting diodes 104 and was separated by insulating layer 116 was a layer that was formed an electrode common to all the light-emitting diodes (Mayer Fig. 1; [0046]. Blocks 122/123 covering the conductive layer 118 and surrounded each light-emitting diode and were used to filter the radiation of each diode from reaching neighboring OLEDs (color mixing) and supply the radiation outside the blocks in a light filtering operation (Mayer [0047]).
It would have been obvious before the effective filing date to a person having ordinary skill in the art to have configured the OLEDs of the array of Lester as taught by Mayer. One of ordinary skill would have been motivated to configure the OLED with its necessary optical components within an optoelectronic device (Mayer Fig. 1; [0039] and [0048]). 

Regarding claim 14, Lester in view of Lee does not teach the optoelectronic device according to claim 13, further comprising a layer which is opaque to the radiation detected by the photodetectors extending between the first and second filters ([0160], potential interference from ambient light radiation in the surrounding user environment can be limited by using an opaque pliable and/or elastically deformable surface covering the LED array that is appropriately reflective (directionally, amorphously, etc. as may be advantageous in a particular design) on the side facing the LED array.)

Regarding claim 15, Lester in view of Lee does not teach the optoelectronic device according to claim 1, further comprising an angular filter  covering each photodetector (18), and which is suitable for blocking rays of said radiation whose incidence relative to a direction orthogonal to a face (101) of the optoelectronic device is above a threshold and for allowing rays of said radiation to pass whose incidence relative to a direction orthogonal to the face is below the threshold ([0160], potential interference from ambient light radiation in the surrounding user environment can be limited by using an opaque pliable and/or elastically deformable surface covering the LED array that is appropriately reflective (directionally, amorphously, etc. as may be advantageous in a particular design) on the side facing the LED array).

Regarding claim 16, Lester of the combination of references further teaches the optoelectronic device according to claim 1, wherein each light-emitting component (16) comprises a first active region (30) which is the region from which the majority of the radiation emitted by the light-emitting component is emitted, and each photodetector (18) comprises a second active region (12) which is the region from which the majority of the radiation detected by the photodetector is detected ([0164], It is also noted that by dedicating functions to specific LEDs as light emitters and other elements as light sensors, it is possible to optimize the function of each element for its particular role. For example, in an example embodiment the elements used as light sensors can be optimized photodiodes).

Regarding claim 17, Lester of the combination of references further teaches the optoelectronic device according to claim 1, wherein the first and second transistors (T1, T2) are field-effect transistors ([0176], the LED array and associated co-located electronics (such as FETs, resistors, and capacitors) may be used to further co-optimize a high performance monochrome LED array or color LED array to work well as both an image display and light-field sensor), However, Lester does teach some OLEDs are used for visual display functions while other OLEDs are used for user interface light sensing with fingerprint processing capabilities in the same, single array in [0166].  
However, Lester in view of Lee does not teach the FETs comprising gates, the optoelectronic device further comprising first conductive tracks attached to the gates of the first transistors  and second conductive tracks attached to the gates of the second transistors and wherein at least one of the first conductive tracks is also attached to the gate of one of the second transistors.
However, in the analogous art of optoelectronic devices, Mayer teaches each transistor such as a field effect transistor opposite to light emitting diodes (OLEDs) in an optoelectronic device comprised a semiconductor block that was separated by an insulating region (Mayer Fig. 1; [0055] and [0004]). Further, the OLEDs rested on conductive electrode pads 114 insulated by an insulating layer 116 (Mayer Fig. 1; [0043]). A conductive layer 118 was had an opening with paired and covered the upper portions of the light-emitting diodes 104 and was separated by insulating layer 116 was a layer that was formed an electrode common to all the light-emitting diodes (Mayer Fig. 1; [0046]. The gate of each transistor 110 is connected, by a first surface, to the interconnection network of conductive tracts layer that connect to pads 114 of OLEDs which contact the conductive layer 118. (Mayer Fig. 1; [0051]-[0052]) It would have been obvious before the effective filing date to a person having ordinary skill in the art to have configured the OLEDs of the array of Lester as taught by Mayer. One of ordinary skill would have been motivated to configure the OLED with its necessary optical components within an optoelectronic device and to have insulated the conductive pads 114 from a conductive layer 118 to which a voltage was supplied (Mayer Fig. 1; [0039] and [0048]). 

Regarding claim 18, Lester of the combination of references further teaches the optoelectronic device according to claim 17, wherein the light- emitting components (16) comprise at least light-emitting components (16) which are suitable for emitting first radiation and second light-emitting components (16) which are suitable for emitting second radiation ([0168] and [0165], the illumination light used for tactile user interface purposes can comprise an invisible wavelength, for example infrared or ultraviolet.)
Lester does not teach wherein the first conductive tracks attached to the gates of the first transistors connected to the first light-emitting components are also attached to the gates of the second transistors connected to the photodetectors adjacent to the first light-emitting components.
However, in the analogous art of optoelectronic devices, Mayer teaches each transistor such as a field effect transistor opposite to light emitting diodes (OLEDs) in an optoelectronic device comprised a semiconductor block that was separated by an insulating region (Mayer Fig. 1; [0055] and [0004]). Further, the OLEDs rested on conductive electrode pads 114 insulated by an insulating layer 116 (Mayer Fig. 1; [0043]). A conductive layer 118 was had an opening with paired and covered the upper portions of the light-emitting diodes 104 and was separated by insulating layer 116 was a layer that was formed an electrode common to all the light-emitting diodes (Mayer Fig. 1; [0046]. The gate of each transistor 110 is connected, by a first surface, to the interconnection network of conductive tracts layer that connect to pads 114 of OLEDs which contact the conductive layer 118. (Mayer Fig. 1; [0051]-[0052]) It would have been obvious before the effective filing date to a person having ordinary skill in the art to have configured the OLEDs of the array of Lester as taught by Mayer. One of ordinary skill would have been motivated to configure the OLED with its necessary optical components within an optoelectronic device and to have insulated the conductive pads 114 from a conductive layer 118 to which a voltage was supplied (Mayer Fig. 1; [0039] and [0048]). 
Regarding claim 19, Lester of the combination of references further teaches the optoelectronic device according to claim 1, further comprising an infrared photodetectors (18) using an infrared filter ([0168] and [0165], the illumination light used for tactile user interface purposes can comprise an invisible wavelength, for example infrared specific carrier frequency)

Regarding claim 20, Lester of the combination of references further teaches the optoelectronic device according to claim 1, wherein the optoelectronic device is used for detecting at least one fingerprint of a user ([0216], light-field sensor which can be used to implement a tactile user interface with fingerprint processing capabilities).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621  

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621